Exhibit 10.1.1.5

 

LETTERHEAD OF CALPINE

 

 

 

 

October 18, 2006

 

TRANSMITTED VIA TELECOPIER

 

Deutsche Bank Trust Company

Credit Suisse

Leveraged Loan Portfolio

Eleven Madison Avenue

60 Wall Street

New York, NY 10010

New York, NY 10005

Attention:  James Moran

Attention:  Marcus Tarkington

Telecopier Number:  212-743-1878

Telecopier Number:  212-797-0070

 

 

 

General Electric Capital Corporation

 

6130 Stoneridge Mall Road

 

Pleasanton, CA 94588-3279

 

Attention: Lawrence Ridgway

 

Telecopier Number:  925-730-6496

 

 

Ladies and Gentlemen:

 

Reference is made to that certain FIRST CONSENT, WAIVER AND AMENDMENT, dated as
of May 3, 2006 (the “Amendment”), to and under THE AMENDED AND RESTATED
REVOLVING CREDIT, TERM LOAN AND GUARANTEE AGREEMENT, dated as of February 23,
2006 (the “DIP Agreement”), among (i) CALPINE CORPORATION, a Delaware
corporation (the “Borrower”) which is a debtor and debtor-in-possession in a
case pending under Chapter 11 of the Bankruptcy Code (as defined below), (ii)
each of the direct and indirect domestic Subsidiaries of Borrower designated as
a Guarantor on Schedule 3.5 thereto (collectively, the “Guarantors” and together
with the Borrower, the “Debtors”) and each a “Debtor”), each of which Guarantors
is a debtor and a debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code (the cases of the Borrower and the Guarantors, each a “Case”
and, collectively, the “Cases”), (iii) CREDIT SUISSE SECURITIES (USA) LLC and
DEUTSCHE BANK SECURITIES INC. (“DBSI”), as joint syndication agents (in such
capacities, collectively, the “Syndication Agents”), (iv) DEUTSCHE BANK TRUST
COMPANY AMERICAS (“DB”), as administrative agent for the First Priority Lenders
hereunder (in such capacity and including any successors, the “First Priority
Agent”), (v) GENERAL ELECTRIC CAPITAL CORPORATION (including its successors, “GE
Capital”), as Sub-Agent for the Revolving Lenders hereunder (in such capacity
and including any successors, the “Sub-Agent”), (vi) CREDIT SUISSE (“CS”), as
administrative agent for the Second Priority Term Lenders thereunder (in such
capacity and including any successors, the “Second Priority Agent”), and,
together with the First Priority Agent, the “Administrative Agents”), (vii)
LANDESBANK HESSEN THÜRINGEN GIROZENTRALE, NEW YORK BRANCH, GE CAPITAL and HSH
NORDBANK AG, NEW YORK BRANCH, as joint



Credit Suisse

Deutsche Bank Trust Company Americas

General Electric Capital Corporation

October 18, 2006

Page 2

 

 

 

documentation agents for the First Priority Lenders hereunder, and BAYERISCHE
LANDESBANK, GE CAPITAL and UNION BANK OF CALIFORNIA, N.A., as joint
documentation agents for the Second Priority Lenders hereunder (in such
capacities and including any successors, collectively, the “Documentation
Agents”), and (viii) each of the financial institutions from time to time party
hereto (collectively, the “Lenders”). Capitalized terms used herein, but not
otherwise defined herein, shall have the meaning ascribed to such terms in the
DIP Agreement

Pursuant to Section 4.3 of the Amendment, the requirement that the Borrower
deliver to the Administrative Agents and the Lenders within 90 days of the
Closing Date evidence of each of (i) and (ii) below has been waived so long as
delivery of such evidence takes place prior to November 1, 2006 or is extended
or waived by the authority of the Administrative Agents:

 

(i)

an order of the Bankruptcy Court has been obtained to Lift the Say and dissolve
Calpine Capital Trust, Calpine Capital Trust II and Calpine Capital Trust III;
and

 

(iii)

either (a) the Certificate of Designation for each of Calpine Philadelphia, Inc.
and Philadelphia Biogas Supply, Inc. has been amended to allow for the voluntary
filing of bankruptcy, to delete the liquidation preference for the preferred
shareholders and to delete the right of first refusal of the preferred
shareholder or (b) an order of the Bankruptcy Court has been obtained to lift
the stay and authorize the dissolution of Calpine Philadelphia, Inc. and
Philadelphia Biogas Supply, Inc.

The Borrower hereby requests that the Administrative Agents waive the
requirements listed in items (i) and (ii) above.

[Balance of this page intentionally left blank – Signature pages follow]



Credit Suisse

Deutsche Bank Trust Company Americas

General Electric Capital Corporation

October 18, 2006

Page 3

 

 

 

We request that you sign and return a copy of this letter indicating your
consent to waive the requirement to complete the aforementioned actions. Should
there be any business questions or comments, please do not hesitate to contact
Messrs. Zamir Rauf or André Walker.

Sincerely,

CALPINE CORPORATION

 

 

 

/s/ Zamir Rauf

 

 

By:        Zamir Rauf

 

 

Its:         Senior Vice President

 

 



Credit Suisse

Deutsche Bank Trust Company Americas

General Electric Capital Corporation

October 18, 2006

Page 4

 

 

 

ACKNOWLEDGED and CONSENTED to as of this 30th day of October 2006.

DEUTSCHE BANK TRUST COMPANY AMERICAS

as First Priority Agent

 

By:        /s/ Marcus M. Tarkington

 

Name:   Marcus M. Tarkington

 

Title:     Director

 

 

By:        /s/ Anca Trifan

 

Name:   Anca Trifan

 

Title:     Director

 

 

CREDIT SUISSE,

as Second Priority Agent

 

By:        /s/ Thomas R. Cantello

 

Name:   Thomas R. Cantello

 

Title:     Vice President

 

 

By:        /s/ Laurence Lapeyre

 

Name:   Laurence Lapeyre

 

Title:     Associate

 

 



Credit Suisse

Deutsche Bank Trust Company Americas

General Electric Capital Corporation

October 18, 2006

Page 5

 

 

 



cc:

General Counsel

 

Calpine Corporation

 

50 West San Fernando Street

 

San Jose, CA 95113

 

Telecopier Number:  408-995-0505

 

 

 

Kirkland & Ellis LLP

 

Citigroup Center

 

153 East 53rd Street

 

New York, New York 10022

 

Attn: Rick Cieri, Esq.

 

Telecopier Number:  212-446-4900

 

 

 

Simpson Thacher & Bartlett LLP

 

425 Lexington Avenue

 

New York, NY 10017

 

Attention: Peter V. Pantaleo, Esq.

 

Telecopier Number:  2123-455-2502

 

 

 

S. Lee, Esq.

 

Telecopier Number:  212.455.2502

 

 

 

D. Mack, Esq.

 

Telecopier Number:  212.455.2502

 

 

 

G. Jaunal, Esq.

 

Telecopier Number:  212.860.2200

 

 

 

A. Kaufman, Esq.

 

Telecopier Number:  312.860.2200

 

 

 



 

 

 